Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton Petroleum announces third quarter results CALGARY, Nov. 10 /CNW/ - Compton Petroleum Corporation ("Compton" or the "Company") announces its financial and operating results for the quarter ended September 30, 2008. CONTINUING OPERATIONS On October 30, 2008 Compton announced the corporate sales process had been terminated. Prevailing public market conditions and the ongoing liquidity and credit crisis resulted in offers that were neither acceptable nor reflective of the true value of Compton or its asset base. On October 30, the Company also announced its intent to continue operating as an independent exploration and production entity. Compton is well positioned to continue and succeed even during difficult times. << - With the sale of non-core properties during the third quarter, we are now essentially a pure natural gas story focused entirely on three concentrated low risk natural gas resource plays. - 85% of our production is natural gas and, although continued commodity price volatility is expected, we believe North American demand for natural gas will result in gas prices not being subject to the same downward pressure as crude oil prices, during a recessionary period. - Our core properties have all progressed through to a development stage and the associated, large, secure land position provides a very significant inventory of low risk development drilling opportunities. - Our high working interests and operatorship of virtually all our properties permit us to manage the pace of their exploitation and development consistent with our capital expenditure priorities. - We have a solid reserve and production base to build upon. Proved plus probable reserves at August 1, 2008 were approximately 1.6 Tcfe and current production is approximately 164 MMcfe per day (27,300 boe per day). - Our capital structure is secure. Our debt is term structured with 66% not due until December 2013. Our extendible, revolving bank credit facility was renewed on July 2, 2008 with an authorized loan amount of $500 million. At September 30, we had $260 million available under the facility to assist in managing our operations and capital programs. We are fully compliant with all our debt covenants. >> Recently, in light of the current market turmoil, credit restrictions, and termination of the sale process, Compton has been the subject of speculation from various sources as to its ongoing viability. The opposite of this speculation is in fact the case. Liquidity is not an issue at Compton.
